Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application No. 16/638,909 filed 02/13/2020 is in response to Applicant’s arguments/remarks and claims amendment filed 01/26/2022. It is also in response to information disclosure statement, IDS, filed 03/17/2022. 
Claims 1-11 are currently pending in the application and all the claims are under full consideration. This application is in condition for allowance.
Information Disclosure Statement
The information disclosure statement, IDS, submitted on 03/17/2022 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed and signed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Allowed Claims
Claims 1-11 are allowed over prior art of record. 
Statement of Reason for Allowance
The following is examiner’s statement of reason for allowance. 
The instant invention is directed towards a battery module comprising a plurality of battery blocks that are each formed by connecting a plurality of batteries to each other in parallel, each of the plurality of the batteries has a positive-electrode terminal and a negative-electrode terminal electrically insulated from each other on one end portion of the battery. Each of the plurality of the assembled batteries includes the plurality of batteries that are arranged in a row in a state where the one end portion of each of the plurality of batteries is directed in the same direction; an insulation holder that is disposed on a side of the one end portion of each of the plurality of batteries holds the plurality of batteries; a positive electrode bus bar that is disposed on the one end portion of the plurality of batteries and connects the positive-electrode terminals of the plurality of batteries to each other in parallel, and a negative electrode bus bar that is disposed on the one end portion of each of the plurality of batteries and connects the negative-electrode terminals of the plurality of batteries to each other in parallel. The insulation holder includes holding ribs which are arranged in a staggered manner so that the positive electrode bus bar and the negative electrode bus bar are each held by being inserted into a gap formed between the holding ribs. The plurality of battery blocks are arranged in an arrangement direction of the plurality of batteries that form the plurality of the assembled batteries, and on a boundary portion between the plurality of battery blocks disposed adjacently to each other, the positive electrode bus bar of the plurality of assembled batteries of one of the plurality of battery blocks and the negative electrode bus bar of the plurality of assembled batteries of another of the plurality of battery blocks are connected to each other in series by an inter-block connecting bus bar. In an embodiment each of the plurality of positive electrode bus bars and plurality of negative electrode bus bars extend to the inter-block connecting bus bar and overlap with it when viewed from a direction perpendicular to the arrangement direction of the plurality of batteries. The positive electrode bus bar and the negative electrode bus bar each has a plurality of electrode connecting pieces connected to the respective electrode terminal, a current collecting plate connecting each of the connecting pieces to the positive and negative main body respectively. 
The closest prior art is considered Jan et al. (U.S. PG Publication 2014/0255748) and Suzuki et al. (U.S. PG Publication 2016/0036102).
Jan discloses a battery pack that comprise of plurality of battery cells connected in parallel to each other and arranged in a raw, and the plurality of batteries include a cell holder. Jan discloses the batteries have bus bars that connect the positive electrode terminals and the negative electrode terminals to each other in parallel. Jan discloses pluralities of assembled batteries. Jan, however, does not disclose the connection of the bus bars is by inter-block connection. Jan, also does not disclose the claimed insulation holder, and the bus bars of the positive electrode and the negative electrode have connecting pieces and a connecting plate to connect the connecting pieces to respective positive and negative terminals. 
Suzuki discloses a battery module in which plurality of battery blocks are disposed side by side and an interlock bus bar provided to electrically connect the battery blocks. Suzuki, however, does not disclose the claimed insulation holder, or the positive and negative bus bar of the positive electrode and the negative electrode have connecting pieces and a connecting plate to connect the connecting pieces to respective positive and negative terminals. 
The pertinent reference of the prior art of record fails to teach all the limitations of the claimed invention. Thus, the limitations are not disclosed or rendered obvious by the teaching of the prior art. Further search of the art also failed to produce any new art that anticipates or renders obvious the instant invention. Therefore, claims 1-11 are allowed over prior art of record.
The scope of the allowed claims is defined by the specific language recited by the allowed claims. Furthermore, patentability is attributed to the claims taken as a whole. And the statement of reasons for allowance may not be interpreted as defining or otherwise limiting the claims in a manner inconsistent with the claim language itself, and applicable law.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722